Citation Nr: 1520282	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military duty from March 1962 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran has not been diagnosed with a stomach condition.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a stomach condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for a stomach condition.  Specifically, he asserts that he suffered from seasickness in service and has had stomach problems since service.  For the reasons that follow, the Board has determined that entitlement to service connection for a stomach is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

A review of the Veteran's service treatment record does not reveal a diagnosis or treatment for a stomach condition in service.  On his January 1966 Report of Medical Examination, the Veteran's abdomen and viscera were evaluated as clinically normal.  This Report of Medical Examination was signed by the Veteran.  

The Veteran stated that he receives treatment at the VA Outpatient clinic in Daytona, Florida, which is a part of the VA Medical Center in Orlando Florida.  Upon review of these records, there is no diagnosis of a stomach condition, treatment for a stomach condition, nor is a stomach condition listed as one of the Veteran's current assessments.  

The Veteran has submitted several statements discussing the fact that he had severe seasickness abroad his ship beginning in 1965.  A statement made by the Veteran in support of his claim dated June 2011, states that he lost over 20 pounds and that he could not "hold anything down".  However, there is no record of treatment for this condition.  The Veteran has also stated he requested on several occasions to be transferred off his ship and that he went to Review Board because he did not want to be on his ship any longer because of his severe sea sickness.  However, in the Veteran's service treatment file is a letter from December 1965 stating that the Veteran was being recommended for separation from the Naval Service by reason of unfitness for repeated offenses against the Uniform Code of Military Justice.  

Significantly, the Veteran has described his stomach as being the weakest part of his body and described an inability to ride rides and explained his stomach was upset when he was angry.  Although he reported gastric reflux in his claim and also noted gastritis and hernia on his substantive appeal, there is no evidence that he is competent to diagnose such a condition.  The Veteran is competent to report pain, upset stomach or gastrointestinal symptoms that he may have experienced at any time. See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose GERD, gastritis, hernia or a gastrointestinal condition as these are complex disorders that would require consideration and interpretation of laboratory tests, esophagogastroduodenoscopy, endoscopy, x-rays or other tests, and an understanding of the gastrointestinal and musculoskeletal systems and related disorders.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of those conditions is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Furthermore, as noted above, the medical records do not reflect any diagnosis or treatment for a gastrointestinal disorder.  

As there is no evidence of a current diagnosis of a stomach condition, the first element of service connection has not been met.  Specifically, there is no evidence a present disability; therefore, discussion of the other elements is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2009).  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated May 2011 and June 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

A VA examination was not provided in conjunction with the Veteran's service connection claims related to his claimed stomach condition and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that states that he has current disability.  Further, there is no evidence of record of an in-service event or injury and a VA examination could not serve to establish an in-service event actually occurred. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a stomach disability is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


